          Case 1:20-cv-00772-JGK Document 6 Filed 02/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GRACE STEINBERG,
                                                         Docket No. 1:20-cv-00772
               Plaintiff,

       -against-
                                                         CORPORATE DISCLOSURE
CREDIT PROTECTION ASSOCIATION,                           STATEMENT

               Defendant.


       Defendant CREDIT PROTECTION ASSOCIATION, L.P. (“CPA”) sued herein as

CREDIT PROTECTION ASSOCIATION by and through its attorneys, Hinshaw & Culbertson

LLP, respectfully submits CPA’s Corporate Disclosure Statement, pursuant to Federal Rule of

Civil Procedure 7.1 and states as follows:

          CPA is owned by a privately held parent company, Etan Industries, Inc. No publicly

held corporation owns 10% or more of the stock of CPA.

Dated: New York, New York
February 5, 2020
                                                HINSHAW & CULBERTSON LLP
                                                Attorneys for Defendant
                                                Credit Protection Association

                                         By:     s/Hailey J. Barthel
                                                Hailey J. Barthel
                                                800 Third Avenue, 13th Floor
                                                New York, New York 10022
                                                Tel: (212) 471-6200
                                                Fax: (212) 935-1166
                                                Email: hbarthel@hinshawlaw.com


TO:    Edward B. Geller, Esq., P.C. (via ECF)
       Of Counsel to M. Harvey Rephen &
       Associates, P.C.
       Attorney for Plaintiff
       15 Landing Way
       Bronx, New York 10464



                                                                               1027522\305055939.v1
